                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

ROBERT SAUNDERS                             )
a/k/a Shamsidin Ali,                        )
                                            )
               Plaintiff,                    )
                                            )
       V.                                   ) Civ. Action No. 15-1184-CFC
                                            )
DEPARTMENT OF CORRECTION,                   )
et al.,                                     )
                                            )
               Defendants.                  )


                                  MEMORANDUM ORDER

       At Wilmington, thisJf   ~ of October, 2018, having considered Plaintiff's motion
for preliminary injunction and temporary restraining order (D.I. 99);

       IT IS ORDERED that the motion (D.I. 99) is denied, for the reasons that follow:

       Plaintiff, Robert Saunders ("Saunders"), a prisoner housed at the James T.

Vaughn Correctional Center ("VCC"), Smyrna, Delaware, filed a civil rights lawsuit

pursuant to 42 U.S.C. § 1983.      On September 24, 2018, Saunders filed a motion for

injunctive relief with a supporting memorandum.        (D.I. 99, 100)   Therein, he seeks an

order halting Defendants from permitting clinicians from providing medical care outside

their areas of expertise and for Defendants to immediately hire physicians for the

infirmary and general inmate population.         Defendants oppose the motion.       (D.I. 107)

        A party seeking a preliminary injunction must show: (1) a likelihood of success

on the merits; (2) that it will suffer irreparable harm if the injunction is denied; (3) that

granting preliminary relief will not result in even greater harm to the non moving party;

                                                 1
and (4) that the public interest favors such relief.   Kos Pharmaceuticals, Inc. v. Andrx

Corp., 369 F.3d 700, 708 (3d Cir. 2004) (citation omitted).     "Preliminary injunctive relief

is 'an extraordinary remedy' and 'should be granted only in limited circumstances."'        Id.

(citations omitted).   Because of the intractable problems of prison administration, a

request for injunctive relief in the prison context must be viewed with considerable

caution. Abraham v. Danberg, 322 F. App'x 169, 170 (3d Cir. 2009) (citing Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

       Defendants oppose the motion on the grounds that Plaintiff has failed to prove

any of the requisites to obtain injunctive relief including that he has not shown he is

likely to succeed on the merits, the evidence shows that Plaintiff receives treatment for

his medical conditions, and Plaintiff has failed to show that any state employees have

acted with deliberate indifference to any serious risk of harm.

       While not clear, Plaintiff seems to complain that he is not being seen by a

physician, physicians are providing care outside of what Plaintiff deems is their area of

expertise, or that the VCC is not adequately staffed with physicians.     There is no

indication, however, that Plaintiff is not receiving medical care.   Indeed, he indicates

that inmates are provided treatment by nurse practitioners and physician assistants.

       "[A] prisoner has no right to choose a specific form of medical treatment," so long

as the treatment provided is reasonable.      Lasko v. Watts, 373 F. App'x 196, 203 (3d

Cir. 2010) (quoting Harrison v. Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000)).       An

inmate's claims against members of a prison medical department are not viable under§

1983 where the inmate receives continuing care but believes that more should be done


                                               2
by way of diagnosis and treatment and maintains that options available to medical

personnel were not pursued on the inmate's behalf.         Estelle v. Gamble, 429 U.S. 97,

107 (1976).    Finally, "mere disagreement as to the proper medical treatment" is

insufficient to state a constitutional violation.   See Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (citations omitted).

       Given the current record, the Court finds that Plaintiff has not demonstrated the

likelihood of success on the merits.     Because Plaintiff has failed to show the likelihood

of success on the merits, his motion for injunctive relief will be denied.




                                                3
